THE GOODYEAR TIRE & RUBBER COMPANY

GRANT AGREEMENT
PERFORMANCE SHARE PLAN UNIT GRANT

Under the 2005 Performance Plan of The Goodyear Tire & Rubber Company

Name
Title

The 2005 Performance Plan of The Goodyear Tire & Rubber Company (the “Company”)
was adopted effective April 26, 2005 (the “Plan”). A copy of the Plan is
attached. At the      meeting of the Compensation Committee of the Board of
Directors, you were awarded a Performance Share Plan Unit Grant (each Unit
equivalent in value to one share of Common Stock of the Company) under the Plan
as follows:

Date of Grant:

Number of Units Granted:

Performance Period:

The number of Performance Share Plan Units specified above (the “Units”) which
you will earn at the end of the three-year Performance Period specified above
(the “Performance Period”) will be determined by and contingent upon the extent
to which Performance Goals are achieved. The number of Units actually earned may
be adjusted between 0 and 200% of the number of Units stated above, depending on
the level of achievement of Performance Goals. Payment of the Units earned will
be made as provided under the General Terms and Conditions. The Performance
Measure, Performance Goals and Distribution Schedule for the Performance Period
for your Performance Share Plan Unit Grant are described at Annex A.

The Goodyear Tire & Rubber Company

Grant Agreement received and agreed to:

     
     
Name
       
Date
 
   

1

GRANT AGREEMENT
(Continued)

General Terms and Conditions

1. The Performance Share Plan Unit Grant for the number of Units specified above
is granted to you under, and governed by the terms and conditions of, the Plan
and this Grant Agreement. Your execution and return of the enclosed copy of this
Grant Agreement constitutes your agreement to, and acceptance of, all terms and
conditions of the Plan and this Grant Agreement. You also agree that you have
read and understand the provisions of the Plan, this Grant Agreement and Annex
A.

2. All rights conferred upon you under the provisions of this Grant Agreement
are personal to you and no assignee, transferee or other successor in interest
shall acquire any rights or interests whatsoever under this Grant Agreement,
which is made exclusively for the benefit of you and the Company except by will
or the laws of descent and distribution.

3. As further consideration for the Units granted to you hereunder, you must
remain in the continuous employ of the Company or one or more of its
subsidiaries until      , the end of the Performance Period. Any Units earned
will be prorated in the event of your death, Retirement (defined as termination
of employment at any age after 30 or more years, or at age 55 or older with at
least 10 years of continuous service with the Company and its subsidiaries) or
Disability (defined as termination of employment while receiving benefits under
a long-term disability income plan maintained by the Company or one of its
subsidiaries) prior to completion of the Performance Period. Any proration is
based on the last day you worked. Nothing contained herein shall restrict the
right of the Company or any of its subsidiaries to terminate your employment at
any time, with or without cause.

4. You will forfeit the right to receive any distribution or payment under this
Grant if you enter into a relationship either as an employee, consultant, agent
or in any manner whatsoever with an entity that sells products in competition
with products sold by the Company and its subsidiaries within six months after
the earlier of (1) the date you receive your distribution of Units earned or
(2) the date you cease to be an employee of the Company or one of its
subsidiaries.

5. The number of Units earned will be paid as follows:

(a) Each Unit earned will be valued at a dollar amount equal to the Fair Market
Value of the Common Stock (as defined below) on      (the “Unit Value”).

(b) The Company will pay to you an amount equal to 50% of the Unit Value
multiplied by the total number of Units earned in cash and an amount equal to
50% of the total number of units earned in shares of the Common Stock of the
Company (the “Common Stock”) less such withholding and payroll taxes as the
Company shall determine to be necessary or appropriate (withholding and payroll
taxes to be deducted from the cash portion of the payment) in      ; provided,
however, that notwithstanding the foregoing, you may elect, by delivering a
written notice of your election to the Company not later than      , to defer
all or a specified whole percentage of the aforesaid Units earned until the
Optional Deferral Date (as defined below), in which event the amount you elect
to defer (which shall be equal to the product of UE x PDE, where UE equals the
number of Units earned and PDE equals the percentage, expressed as a decimal, of
the Units earned you elect to defer) will be credited in February of 2009 to an
account maintained in the records of the Company (the “Optional Deferred
Amount”) and will be converted into Deferral Units. The amount of such deferral
will be reduced, if necessary, to pay such tax, payroll and other withholding
obligations as the Company shall determine to be necessary or appropriate.

(c) Notwithstanding the foregoing, the Compensation Committee of the Board of
Directors may, at its sole election, at any time and from time to time require
that the payment of the entire, or any portion of the, Unit Value of any number
of the Units earned shall be deferred until the Optional Deferral Date, or such
later date as it shall deem appropriate, in order for the Company to conform to
the requirements of Section 162(m) of the Internal Revenue Code (the “Required
Deferral Amount”). Any Required Deferral Amount so deferred will be credited to
an account maintained in the records of the Company and will be converted into
Deferral Units, the number of which shall be determined by dividing each amount
so deferred by the Fair Market Value of the Common Stock on the date of such
deferral.

6. As used herein, the term: (1) “Deferral Unit” means an equivalent to a
hypothetical share of the Common Stock; (2) “Fair Market Value of the Common
Stock” means, in respect of any date on or as of which a determination thereof
is being or to be made, the average of the high and low per share sale prices of
the Common Stock on the New York Stock Exchange Composite Transactions Tape on
such date or, if the Common Stock was not traded on such date, the next
preceding day on which the Common Stock was traded on the New York Stock
Exchange; (3) “Dividend Equivalent” means, with respect to each dividend payment
date for the Common Stock, an amount equal to the cash dividend per share of
Common Stock which is payable on such dividend payment date; (4) “Optional
Deferral Date” means the first business day of the twelfth month following the
month during which you cease to be employed by the Company, or one of its
subsidiary companies, for any reason (whether Retirement, Disability, death,
voluntary termination or otherwise; (5) “Optional Deferral Unit” means each
Deferral Unit resulting from any Optional Deferred Amount, including Dividend
Equivalents credited in respect thereof; and (6) “Required Deferral Unit” means
each Deferral Unit resulting from any Required Deferred Amount, including
Dividend Equivalents credited in respect thereof. All computations relating to
Deferral Units, fractions of shares of Common Stock and Dividend Equivalents
will be rounded, if necessary, to the fourth decimal place.

7. Each Deferral Unit will be credited with one Dividend Equivalent on each date
on which cash dividends are paid on shares of the Common Stock (and each
fraction of a Deferral Unit shall be credited with a like fraction of a Dividend
Equivalent). Dividend Equivalents (and fractions thereof, if any) will be
automatically translated into Deferral Units by dividing the dollar amount of
such Dividend Equivalents by the Fair Market Value of the Common Stock on the
date the relevant Dividend Equivalents are accrued to your account. The number
of Deferral Units (and any fractions thereof) resulting will be credited to your
account (in lieu of the dollar amount of such Dividend Equivalent) and shall
continually be denominated in Deferral Units until converted for payment as
provided in this Grant Agreement.

8. If you have duly elected to receive payment of all or a specified percentage
of your Deferral Units on the Optional Deferral Date (or if payment of any of
the Deferral Units has been deferred until the Optional Deferral Date pursuant
to the conversion thereof into Required Deferral Units), you may elect, at the
time and in the manner specified below, to receive such Deferral Units in lieu
of a lump sum on the fifth business day following the Optional Deferral Date,
(1) in a series of not less than five (5) or more than ten (10) annual
installments commencing on the fifth business day following the Optional
Deferral Date, or (2) a specified percentage of your Deferral Units on the fifth
business day following the Optional Deferral Date and the balance of your
Deferral Units in installments as specified in clause (1) of this sentence.

9. On the Optional Deferral Date (to the extent you have not elected to receive
payment in installments), the whole Deferral Units then in your account (which
have not been designated for payment in installments) will be converted at your
election (which election shall be made in writing on or before the last day of
the seventh month prior to the month during which the Optional Deferral Date
occurs), into (1) a like number of shares of the Common Stock, or (2) a dollar
amount determined by multiplying the number of whole Deferral Units credited to
your account by the Fair Market Value of the Common Stock on the Optional
Deferral Date, or (3) a combination of shares of the Common Stock and cash in
accordance with your election (which shall be expressed as a percentage of the
Deferral Units to be paid in shares of the Common Stock). In accordance with
your election, within five business days following the Optional Deferral Date
you will be paid (a) such number of shares of the Common Stock, (b) such amount
of cash, or (c) the elected combination of shares of Common Stock and cash, the
amounts of which shall be determined in accordance with the preceding sentence.
If you did not make an election as to the form of payment on or before the
required date, you will receive payment in shares of the Common Stock. Any
fraction of a Deferral Unit will be paid to you on the relevant date in cash,
the amount of which shall be calculated in the manner specified above.

10. If you desire to receive payment of your Deferral Units or a portion thereof
in annual installments, you may elect (by delivering to the Company a written
notice of your election, which shall specify the number of annual installments,
not later      to receive all, or a specified whole percentage of, the Deferral
Units in your account (which would otherwise be scheduled for distribution on
the Optional Deferral Date) in not less than five (5) or more than ten
(10) annual installments, payable commencing on the fifth business day following
the Optional Deferral Date and thereafter on the fifth business day following
each anniversary thereof until paid in full. You may also elect (in writing on
or before the last day of the seventh month prior to the month during which the
Optional Deferral Date occurs) to receive payment in shares of the Common Stock,
cash or any combination of Common Stock and cash (expressed as a percentage of
the Deferral Units to be paid in shares of the Common Stock. Each installment
shall be in an amount equal to the total number of Deferral Units credited to
your account on the Optional Deferral Date, or on the anniversary thereof which
is the fifth business day prior to the date such installment is due and payable,
as the case may be, divided by the number of annual installments remaining
(including the annual installment then being calculated for payment) to be paid.
In respect of each installment, the number of Deferral Units payable shall, in
accordance with your election, be converted into (1) a like number of shares of
the Common Stock, (2) a dollar amount determined by multiplying the number of
whole Deferral Units credited to your account by the Fair Market Value of the
Common Stock on the relevant anniversary of the Optional Deferral Date (or the
Optional Deferral Date in the case of the first installment), or (3) the elected
combination of shares of the Common Stock and cash, the amounts of which shall
be determined in the manner specified above. Any fraction of Deferral Unit will
be paid to you on the relevant date in cash, the amount of which shall be
calculated in the manner specified above.

11. You will be required to satisfy all Federal, state and local tax and payroll
withholding obligations, and any other withholding obligations, arising in
respect of any distribution of shares of the Common Stock or cash to you. To the
extent there is sufficient cash available, such withholding obligations will be
deducted from your distribution. To the extent the amount of cash to be
distributed is not sufficient to satisfy all withholding obligations, you may
elect in writing on or before the last day of the seventh month prior to the
month during which the Optional Deferral Date occurs to pay such withholding
obligations as a condition of your receipt of any distribution of shares of the
Common Stock or to have the number of shares of the Common Stock reduced by the
number of shares equivalent to the required tax withholding obligation based on
the Fair Market Value of the Common Stock on the relevant anniversary of the
Optional Deferral Date if payment is in installments or on the Optional Deferral
Date in the case of the first installment or payment in the form of a lump sum.

12. In the event of your death at any time prior to the Optional Deferral Date,
your account balance will be paid in cash in a lump sum on the fifth business
day following the Optional Deferral Date. In the event of your death at any time
following the Optional Deferral Date and prior to the distribution of your
account, the entire balance of your account shall be paid in cash on the
anniversary of the Optional Deferral Date next following your date of death.

13. In the event of any stock dividend, stock split, recapitalization, merger,
split-up, spin-off or other change affecting the Common Stock of the Company,
the Deferral Units in your account shall be adjusted in the same manner and
proportion as the change to the Common Stock.

14. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed by registered mail directed to you at
the address on record in the Executive Compensation Department. Any notice to
the Company under this Grant Agreement shall be sufficient in writing and if
delivered to the Executive Compensation Department of the Company in Akron,
Ohio, or mailed by registered mail directed to the Company for the attention of
the Executive Compensation Department at 1144 East Market Street, Akron, Ohio
44316-0001. Either you or the Company may, by written notice, change the
address.

2

ANNEX A

PERFORMANCE MEASURES

The Performance Measure for 50% of the units granted is Cumulative Net Income as
defined in the Plan. Unit distributions may range from 0% to 200% of 50% of the
units granted based on the Cumulative Net Income for the three-year performance
period ending      .

The Performance Measure for 50% of the units granted is Cumulative Total Cash
Flow, Net Debt. Unit distributions may range from 0% to 200% of the units
granted based on the Total Cash Flow of the Company over the three year
performance period ending      , as adjusted to account for the change in Total
Debt of the company over the three year performance period ending      . Total
Cash Flow is the Net Change in Cash and Cash Equivalents for each year in the
three-year performance period. Total Debt includes long term debt, capital
leases and notes payable and expected pension funding for the three-year
performance period ending      .

3